Ellington, Judge.
Deloriouse Morgan, executrix of the estate of Kenneth Roscoe Mask, appealed from the trial court’s grant of a request by Mask’s daughters for an interlocutory injunction preventing Morgan from withdrawing or otherwise using certain funds pending the outcome of a challenge to Mask’s will in probate court. We reversed the trial court’s ruling, finding that Mask’s daughters lacked standing to bring the equitable action. Morgan v. Johns, 276 Ga. App. 366 (623 SE2d 219) (2005).
The Supreme Court of Georgia granted certiorari and reversed our ruling, concluding that Mask’s daughters had standing because “heirs at law, though not beneficiaries under the purported will, have ... a statutory ‘interest in the estate’ ” under OCGA § 23-2-91 (2). Johns v. Morgan, 281 Ga. 51 (635 SE2d 753) (2006). Accordingly, our ruling is vacated and the judgment of the Supreme Court is made the judgment of this Court.

Judgment reversed.


Smith, P. J., and Adams, J., concur.